These facts being submitted"'to the court, and being argued by counsel, the court decided that the sheriff, in leaving the property in Johnson’s possession, subjected it, even in the *1081state of Maryland, to be seized upon by any subsequent creditors of Johnson in that state; but even if the levy and execution created a valid lien on the property in that state, yet the bringing of the property out of the jurisdiction of the state forfeited any lien the sheriff might have upon it The court instructed the jury to find for the defendant
Á question then rose as to'the form of the judgment to.be rendered. Mr. Jones contended that the jury were not to assess the damages for the unlawful taking and .retention ol the property by the plaintiff, and a retomo habendo awarded. .The court decided that the only.judgment the defendant in replevin could receive was one cent nominal damages, and a retomo habendo, and the defendant must rely-upon a suit- on the replevin bond for his damages. Mr. Jones, in reply, did not see why, if one cent damages could be given, more could not, and took exception.. The counsel for the plaintiff, however, agreed that the case might at once be submitted to the jury to assess both the value of the property and damages. The jury gave a verdict for the defendant to the amount claimed, viz., $125, with interest from the date of the replevin.